Citation Nr: 9935993	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
pulmonary disability as secondary to service-connected 
malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Mr. O.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1944 to 
January 1946.  

In June 1995, the Manila, Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) granted service connection 
for malaria as noncompensable and denied service connection 
for a pulmonary disability.  The RO notified the veteran of 
that decision by letter dated June 28, 1995; he did not timely 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision from the VARO not to 
reopen the veteran's claim for service connection for a 
pulmonary disability.  


FINDINGS OF FACT

1.  The RO denied service connection for a pulmonary 
disability in June 1995 and notified the veteran of that 
decision by letter dated June 28, 1995; he did not appeal.  

2.  Evidence received since the June 1995 rating decision 
includes medical evidence, which shows the veteran has a 
current pulmonary disability.  

3.  There is no medical evidence of a nexus between the post-
service pulmonary disability and a disability of service 
origin or an in-service event.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision became final because the RO 
notified the veteran of that decision by letter dated June 28, 
1995, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The evidence received since the June 1995 rating decision 
is new and material evidence; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  The claim of entitlement to service connection for a 
pulmonary disability as secondary to service connected 
malaria is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the June 1995 rating 
decision follows.

The veteran had recognized active duty from May 1944 to 
January 1946, and he was not a prisoner of war (POW).  

Service medical records show that the veteran was 
hospitalized in April 1945 with a diagnosis of plasmodium 
vivax malaria.  The examiner noted a medical history of no 
serious illnesses except for malaria.  The veteran's July 
1998 statement contended that he was treated for influenza in 
January 1946 but his enlistment record states that he 
actually received a flu vaccination.  

In August 1991, the veteran was examined at the VA Medical 
Center.  He denied chest pain or dyspnea.  

The May 1993 x-ray impression was discoid atelectatic changes 
of the lung bases; no acute pulmonary disease, borderline 
cardiomegaly with minimal arteriosclerotic changes of the 
aorta, and no pulmonary congestive changes were seen.  The 
November 1993 x-ray impression was discoid atelectasis over 
the lung bases, and arteriosclerotic cardiovascular changes 
were present.  There was no evidence of an acute 
cardiopulmonary disease.  

In January 1994, new x-rays showed that the lungs were 
somewhat emphysematous with streaky infiltration over the 
lung bases consistent with pneumonitis and/or discoid 
atelectasis.  The rest of the lungs and costophrenic angles 
were clear, and the heart and superior mediastinum were 
unremarkable.  Minimal arteriosclerotic changes of the aorta 
were noted.  Compared to the study of November 1993, the 
streaky infiltrates appeared more pronounced at this time.  
The February 1994 pulmonary function test interpretation was 
that the veteran had moderate chest restriction.  The March 
1994 examination report stated that shortness of breath was 
related to the primary factor of congestive heart failure 
that may have been volume related.  There was a difference on 
the arterial blood gas believed to be due to volume factors 
such as congestive heart failure and fluid overload.  The 
June and July 1994 examiners found that the veteran's lungs 
were clear.  The October 1994 x-ray revealed minimal 
arteriosclerotic and emphysematous lung changes, chronic 
interstitial changes over the lung base, and no acute 
cardiopulmonary disease.  The March 1995 examiner found that 
the veteran's lungs were clear.  


The state of the evidence since the June 1995 rating decision 
follows.

The veteran underwent examination by a private physician in 
December 1997.  The examiner concluded that the veteran had 
moderate restrictive ventilatory impairment.  The test 
results were not necessarily indicative of chronic 
obstructive pulmonary disease (COPD).  

A VA physician provided a medical opinion in March 1998.  The 
physician stated that pulmonary complications arise only from 
an active malaria infection, specifically infection with 
plasmodium falciparum.  Such pulmonary conditions may take 
the form of either pulmonary edema or intra-alveolar 
hemorrhage.  The physician opined that there was no 
likelihood that the veteran's inactive service connected 
malaria produced complications at all, pulmonary or 
otherwise.  Moreover, the veteran's service medical records 
showed that he incurred plasmodium vivas malaria, and this 
type of malaria is not known to produce lung pathology as its 
complication.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing in May 1998.  He testified that he was 
being treated for a pulmonary condition and that he used an 
inhaler.  Transcript (May 1998), pages 2-3.  The veteran's 
friend, Mr. O., testified that the veteran's pulmonary 
disability was secondary to service connected malaria.  
Transcript (May 1998), page 5.  

The veteran was seen at the VA Medical Center in June 1998 
for complaints of breathing difficulty.  The assessment was 
dyspnea with marked obstructive disease.  

The veteran's August 1997 appeal, April and July 1998 
statements, and May 1998 testimony contended that a pulmonary 
disability was secondary to service connected malaria.  

The January 1999 x-ray impression was bibasilar atelectasis 
without acute pulmonary disease.  In March 1999, the veteran 
was seen at the VA Medical Center for complaints of breathing 
difficulty.  The assessment was COPD with both obstructive 
and restrictive pattern and evidence of bronchiectasis.  
Considering the right posterior lung bronchiectatic changes, 
there was a high likelihood that the veteran had micro-
aspiration leading to bronchiectatic changes.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a).  Under Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the determinations of whether 
evidence is new and whether it is material are governed by 
the tests set forth in 38 C.F.R. § 3.156(a), "new" evidence 
"means evidence not previously submitted to agency decision 
makers . . . which is neither cumulative nor redundant"; 
"material" evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  When there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  


Analysis

The appellant has presented new evidence that was not in the 
record at the time of the June 1995 rating decision: 1) 
medical records since June 1995; 2) the March 1998 VA 
physician's medical opinion; 3) May 1998 hearing testimony 
from the veteran and his friend, Mr. O.; and 4) lay 
statements from the veteran and his representative since June 
1995.  

The medical records and VA medical opinion are not cumulative 
because the record previously contained no medical records 
since June 1995 or a nexus opinion addressing the veteran's 
assertion that a pulmonary disability was secondary to 
service connected malaria.  The lay statements and hearing 
testimony are not cumulative because the record previously 
contained no assertions that a pulmonary disability was 
secondary to a service connected disability.  

Although new, the testimony and lay statements are not 
material.  Although the veteran and his friend are competent 
to make observations about the veteran's difficulty 
breathing, they are lay persons and are not qualified to 
render a medical opinion that malaria caused a current 
pulmonary disability.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The medical records since June 1995 are material because they 
include a diagnosis of a current pulmonary disability, and 
the March 1998 VA medical opinion is material in determining 
whether the claim is well grounded.  The claim must be 
reopened because the new and material evidence which confirms 
the presence of a current pulmonary disability and provides a 
medical opinion addressing the asserted nexus to malaria, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Nonetheless, the veteran's claim is not well grounded.  
First, the medical evidence shows that the veteran has a 
current pulmonary disability.  The March 1999 assessment was 
COPD with both obstructive and restrictive pattern and 
evidence of bronchiectasis.  

The claim is not well grounded on a secondary basis because 
the evidence shows that the current pulmonary disability is 
not linked to service connected malaria.  In March 1998, a VA 
physician opined that there was no likelihood that the 
veteran's inactive service connected malaria produced 
complications at all, pulmonary or otherwise.  

In addition, the claim is not well grounded on a direct basis 
because the evidence does not show in-service diagnosis or 
treatment for a pulmonary disability, and the evidence does 
not include a medical opinion of a nexus between a current 
pulmonary disability and an in-service event.  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  



ORDER

New and material evidence having been submitted, the claim 
for service connection for a pulmonary disability as 
secondary to service connected malaria is reopened.  

The claim of entitlement to service connection for a 
pulmonary disability as secondary to service connected 
malaria is denied as not well grounded.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

